Citation Nr: 1820994	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran had active service from April 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A May 2011 RO decision granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent rating, retroactively effective from June 2, 2010.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran has raised the issue of TDIU as due to neuropathy in both legs but not due to PTSD.  See TDIU claim, dated February 18, 2016.  Therefore, the issue of entitlement to TDIU is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The United States Court of Appeals for Veterans Claims has held that the absence of hearing loss at service separation does not foreclose a grant of service connection for subsequently demonstrated hearing loss.  Hensley v. Brown, 5 Vet App 155   (1993).  The June 2011 examiner's rationale that there was normal hearing at induction and normal hearing at separation with no significant threshold shift is essentially asserting that the Veteran did not have loss of hearing during service.  Under Hensley, the examiner's opinion, with his sole reliance on evidence that there was normal hearing during service and no threshold shifts, is inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
 
Thus, a new opinion is needed on whether the Veteran's current bilateral sensorineural hearing loss was caused by military noise exposure.  The Board notes that he was awarded the Combat Infantryman Badge (CIB) and had an MOS of light weapons infantryman, so it is accepted as fact for the purposes of obtaining the VA examination and opinion that the Veteran suffered acoustic trauma from M-60 machine gunner duties during the Vietnam War.

The Veteran has reported symptoms that are more severe than what was shown in the May 2011 examination report.  For instance, the May 2011 examination report noted a normal remote, recent, and immediate memory.  He remembered 3/3 words after an interval.  In a January 2013 statement, he noted taking new medications.  In his May 2014 substantive appeal, he reported that he forgets the name of his grandson who is sees every day.  He also reported having trouble with memory which caused him to arrive at appointments on the wrong day.  He reported having trouble understanding complex commands or instructions.  He explained that he has panic attacks more than once a week.  As the Veteran has reported that his symptoms have increased in severity, a new VA examination is needed to determine the current severity of his PTSD prior to evaluation by the Board.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims file should be available to the examiner and reviewed by the examiner.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies, tests, and evaluations deemed necessary should be performed.

The examiner should identify all currently present symptoms of the Veteran's PTSD. 

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

2.  Obtain an additional opinion from a different, qualified medical professional regarding the Veteran's hearing loss.  The examiner should review the claims file prior to providing an opinion. 

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability is etiologically related to the Veteran's active duty service?

For purposes of the opinion, the examiner should accept as established fact that the Veteran was exposed to in-service acoustic trauma, during his wartime duties as a machine gunner.  

The Veteran's military occupational specialty and lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hearing loss.  
The examiner's attention is directed to the Veteran's specialty during service which was light weapons.  He reported exposure to M60 machine guns during service.  In an April 2011 statement, the Veteran reported not being able to hear from 3 days during service due to noise exposure.  The examiner is reminded that even if the hearing loss disability is not demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided. 

The Veteran should be scheduled for another VA examination if deemed necessary by the audiologist providing the opinion.

3.  Then, readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative which includes a review of all evidence associated with the claims file since April 2014.  The Veteran and his representative should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellant action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
		
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


